 BANCROFT CAP COMPANYBancroft Cap Company and United Hatters, Cap andMillinery Workers International Union, AFL-CIO,and Its Local Union 130. Cases 26-CA 6986 and26 CA 7096September 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn July 12, 1979, Administrative Law Judge JerryB. Stone issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and Respondent filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, the National Labor Relations Boardadopts as its Order the recommended Order of the Admin-istrative Law Judge and hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety, and thatthe settlement agreement in Case 26-CA-6986 be reinstat-ed.I In affirming the Administrative Law Judge's conclusion that no violationof the Act occurred, we qualify his analysis regarding layoffs and vacancies,particularly his finding that absent a pretextuous "layoff" to cover up dis-charges, quitting, or termination, the length of the layoff is immaterial in thedetermination of whether a vacancy, to which an unreinstated striker wouldbe entitled, exists. We have examined the entire record in this case, includingthe evidence which the General Counsel contends was improperly rejectedby the Administrative Law Judge, and find that the General Counsel hasfailed to prove by a preponderance of the evidence that the laid-off employ-ees had no reasonable expectation of recall. See Certified Corporation, 241NLRB 369 (1979). In this regard. we rely particularly on the fact that thelayoffs involved here were for periods of only 2 to 7 days and were due toshortages of materials. Thus, on the facts of this case, we agree with theAdministrative Law Judge's conclusion that there were no vacancies whichRespondent was obligated to offer to unreinstated strikers.In light of our finding that Respondent did not violate the Act, we do notreach the issue of whether the telephone conversation between the Union'sattorney, Bost, and Respondent's attorney. Cabe. after the end of the strikeconstituted a strike settlement agreement under United Aircraft Corporation(Pratt & Whitney Division), 192 NLRB 382 (1971). For the same reason. wefind it unnecessary to reach the Administrative Law Judge's refusal to ap-prove the settlement agreement proposed by the Union and Respondent butrejected by the General Counsel.DECISIONSTATEMENI OF Elit CAS-JERRY B. SONE., Administrative Law Judge: This pro-ceeding, under Section 10(h) of the National Labor Rela-tions Act, as amended, was heard pursuant to due notice onJune 27 and 28, and October 25. 1978. in Little Rock. Ar-kansas.The original charge in Case 26-CA-6986 was filed onDecember 8. 1977. The first amended charge in Case 26CA-6986 was filed on December 19, 1977. The secondamended charge in Case 26-CA 6986 was filed on January19, 1978. The original charge in Case 26 CA 7096 was filedon March 10. 1978. The first amended charge in Case 26CA-7096 was filed on April 10. 1978.The consolidated complaint in this matter was issuedApril 12, 1978. The issues concern whether Respondent has(1) violated Section 8(aX3) and (1) of the Act by refusing toreinstate or recall to work certain named employees andothers because of their participation in a strike or contraryto their rights as economic strikers. and (2) violated Section8(a)(1) of the Act by making threats. The issues also con-cern whether a settlement agreement entered into by theparties and approved by the Regional Director has beenviolated or is a bar to the litigation of part or all of theissues of unlawful conduct.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by Respondentand the General Counsel and have been considered.Upon the entire record in the case and from my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe facts herein are based on the pleadings and admis-sions therein.Bancroft Cap Company, Respondent, during a represent-ative 12-month period, in the course and conduct of itsbusiness operations purchased and received at its Cabot,Arkansas, location products valued in excess of $50,000 di-rectly from points located outside the State of Arkansas.During the same period of time Respondent sold andshipped from its Cabot, Arkansas, location products valuedin excess of $50,000 directly to points located outside theState of Arkansas.As conceded by Respondent and based upon the forego-ing, it is concluded and found that Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Hatters, Cap and Millinery Workers Union,AFL-CIO, and Local Union 130 of United Hatters, Capand Millinery Workers International Union, AFL-CIO,each is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.245 NLRB No. 86547 DECISIONS OF NATIONAL LABOR RELATIONS BOARD111. [tiL UNFAIR I.ABOR PRA(ICI(CESA. Prelininarv Issues'I. Supervisory statusAt all times material herein, the following named personsoccupied the positions set opposite their names and havebeen, and are now, agents of Respondent and are supervi-sors within the meaning of Section 2(11) of the Act: Ste-phen Goldman, president; Martha Jones, plant manager;Thelma Jean Dixon, supervisor, garrison line and Coverline; and Esther Morris, supervisor, field cap line.2. Bargaining unitAll production and maintenance employees employed byBancroft Cap Company at its Cabot, Arkansas, location,excluding all office clerical employees, professional employ-ees, working foremen, guards and supervisors as defined inthe Act constitute an appropriate unit of Respondent's em-ployees for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.3. The UnionSince at least June 30, 1971, and until on or about Octo-ber 13, 1977, when the Union made an unconditional offerfor return to work on behalf of all striking employees, theUnion was the exclusive representative of all employees inthe bargaining unit referred to above for the purposes ofcollective bargaining with respect to rates of pay. wages,hours of employment, and other terms and conditions ofemployment.4. Collective-bargaining agreementDuring the period beginning July 1, 1976, and endingJune 30, 1977, Respondent and the Union were parties to acollective-bargaining agreement which set forth the termsand conditions of employment of the employees employedin the bargaining unit described above.Since on or about October 14, 1977, and continuing todate, Respondent and the Union (United Hatters, Cap andMillinery Workers Union, AFL-CIO, and Local Union 130of United Hatters, Cap and Millinery Workers Interna-tional Union, AFL-CIO) have been parties to a collective-bargaining agreement setting forth the terms and conditionsof employment of the employees employed in the unit de-scribed above.5. The economic strikeOn or about September 28, 1977, certain employees ofRespondent, employed in the bargaining unit describedabove, ceased work concertedly and engaged in an eco-nomic strike at Respondent's Cabot, Arkansas, location.The strike referred to above continued until October 13,1977, at which time the strike ended, and the Union, actingI The facts are based on the pleadings and admissions therein.on behalf of the striking employees, made an unconditionaloffer to Respondent for the return of all striking employeesto their former positions of employment or to the maximumemployment opportunity which the law allowed.6. Strike settlementOn or about October 13, 1977, Respondent and theUnion entered into an oral strike settlement agreement thatbefore hiring any employees not previously employed, Re-spondent would give preference in order of' plant seniorityto those striking employees who had not already been re-turned to work or been offered a position.Thus, the facts reveal that on October 13, 1977, theUnion notified Respondent by telegram that the strike wasterminated as of 5 p.m., and the Union made an uncondi-tional application for reinstatement of the employees totheir old jobs or the maximum employment opportunitywhich the law allows. The Union's telegram set forth that"the Union will insist in contacting employees to arrangereturn to work." The word "insist" was in such telegram byerror, and on the next day a corrected telegram using theword "assist" was sent to Respondent.On October 14, 1977, Bost, an attorney for the Union,had a telephone conversation with Cabe, attorney for Re-spondent. What occurred is revealed by the following cred-ited excerpts from Bost's testimony.Q. Can you tell us what was said in that conversa-tion?A. Okay. I called Mr. Cabe to inform him person-ally that the union had ended the strike. And, I wasasking him when we could get together to sign the con-tract. He told me that he was going to be in court forthe next couple of weeks, and it would take a while forhim to name the convenient time.That the company would consider the contract effec-tive as of the date the strike was ended. I asked that hehave the company to draw up a seniority list of all theemployees, so the people who had been out on strikecould be called back according to seniority beforethere were any new people hired.He agreed to this, he said that there were six or-fiveor six employees that the company was alleging wasguilty of strike misconduct, and I asked for their namesso that we could start investigating this as soon as pos-sible. And as much as I remember, that was about thebulk of the conversation, it was a very brief telephoneconversation.Q. Was there any mention of recall of employees?A. Well, we talked-he was going to draw up orhave the company furnish the union with a list of se-niority and the employees would be recalled accordingto seniority.Following the above conversation, apparently within thenext day or two, Cabe sent Bost a confirming letter relatingto their conversation and agreements.7. Respondent's business and employee work complementRespondent is engaged in the business of manufacturingcaps and duffel bags. Some of Respondent's business is per-548 BANCROFT CAP COMPANYformed pursuant to government originated contracts, andother business is performed pursuant to other contracts. Asto some repeat work, Respondent sometimes builds up aninventory for use in filling contracts at a later date.As indicated, Respondent manufactures caps and duffelbags. Some of the contracts require similar production workand procedures as other contract requirements but differ asto color or material. Other contracts require different pro-duction work and procedures.In its manufacture and production of caps and duffelbags, Respondent employs sewing machine operators, in-spectors and packers, other stitching room employees. Beretequipment operators, warehouse employees, and cutting-room employees.Since Respondent's manufacturing demands are deter-mined by contracts and jobs orders under contracts, itsneeds for production work from its employees vary, depen-dent upon the ebb and flow of demand and availability ofmaterials and supplies.Thus, because of the ebb and flow of material, supplyneeds, job orders, or contracts, Respondent has need fromtime to time either to lay off an employee or employees orto transfer an employee or employees to other work onother job orders. Thus, if there is a need for a layoff ofemployees working on a particular job order, and if there isa need for an employee elsewhere with similar skill andexperience, the employee is transferred rather than laid off.Respondent attempts to avoid the selection of employeesfor layoffs by securing an employee to volunteer for a lay-off. If, however, volunteers are not forthcoming, and atransfer or assignment to other work cannot be offered, Re-spondent lays off the least senior employee performingwork in the category involved on the job order. Employeesare not told how long the layoffs will last.Employees who are on layoff status are either consideredto be on temporary layoff or on permanent layoff. Employ-ees considered to be on temporary layoff are employeeswho have been laid off for less than 30 days. Employeesconsidered to be on permanent layoff are those employeeswho have been on layoff for ever 30 days. Employees onpermanent layoff status continue in employee status untilterminated by discharge, quitting, or the taking or perma-nent employment elsewhere. Such permanent layoff statuscan continue for an indefinite period. Employees on perma-nent layoff can even work temporarily elsewhere with Re-spondent's permission.When work demands increase and there is a need to re-sume a higher level of production, Respondent utilizes thefollowing method and policy in recalling, hiring, or "rein-stating" employees. If the job order involved, wherein anemployee is needed, is expected to be 30 days or less, Re-spondent recalls employees who are experienced on the par-ticular job, and the recall is based on seniority of laid-offemployees with such experience. If the job order involved,wherein an employee is needed, involves the commence-ment of a new contract, Respondent recalls employees fromlayoff based on seniority of employees, even if such em-ployee or employees have to have retraining for the job.'2 Jones in her affidavit set forth that temporarily and permanently laid-offemployees have equal recall rights. At the trial Jones testified that this wasWhen Respondent needs additional employee productionhours and it cannot secure employees from layoff status,Respondent hires new employees. During the period of timefrom October 13. 1977, to the date of trial in this matter,Respondent has not hired any new employees. Rather. onsuch occasions of needed additional employees. Respon-dent has reinstated economic strikers in accordance withthe seniority rankings of the unreinstated economic strik-ers.l8. Employee work complement, layoffs and recall to workof employees and reinstatement of economic strikersAt the time of the termination of the strike on October13, 1977. all of Respondent's employees, who were notstriking employees, were permanent employees. Thus, Re-spondent's category of employees, not economic strikers,were () employees who did not go out on strike betweenSeptember 28, 1977, and October 13, 1977, (2) employeeswho at some point of time went out during the strike ofSeptember 28, 1977, to October 13, 1977, but who hadabandoned the strike and returned to work, or (3) employ-ees who were hired as permanent strike replacements.Since the termination of the strike on October 13, 1977,Respondent has not hired any new employees. It has hadsome layoffs, some recalls to work of laid-off employees,and some reinstatement of economic strikers.The facts clearly reveal that Respondent's policy andpractice as regards its employees, laid-off employees, and itsemployees who were economic strikers and who have notbeen reinstated, is as follows:Up to May 1978 Respondent has treated its employeeswho were actually working at the plant and its laid-off em-ployees as its active work complement. Up to May 1978Respondent has treated unreinstated economic strikers notas part of its active work complement but as economicstrikers entitled to be reinstated when a vacancy existed tobe filled as a result of a need for additional employees.As indicated, after October 13. 1977, and continuing toMay 1978, Respondent, when it has had need to increasethe number of employees actually working, has followedthe following policy and practice. Respondent first attemptsto increase the employees actually working by recalling em-ployees from layoff. At this point in consideration. unrein-stated economic strikers are not considered for recall alongwith the laid-off employees. If Respondent cannot meet itsneed for more actively working employees by recalling laid-not a correct statement and gave examples. I note that in Jones' affidavit herstatement that temporarily and permanently laid-off employees had equalrecall rights was qualified. Considering Jones' testimony and her affidavit inits totality, I am persuaded that there has been a confusion between thequestion of recall rights and the type of work employees were being recalledfor. The facts reveal similar rights of recall of emporarily and permanentlslaid-off employees for work expected to last less than 30 days. As to suchrecalls, the recalls are based on experience and seniority related to suchwork. The facts also reveal similar rights of recall for temporarily and per-manently laid-off employees for work on new contracts. As to such recalls,they are based on plant seniority, with retraining if necessary.It appears that in May 1978 Respondent and the Union agreed on therecall to work of certain unreinstated economic strikers, and, in doing so,bypassed the up to then practice of recalling laid-off employees before "rein-statement" of economic strikers.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff employees, Respondent then attempts to fill its job needsby the reinstatement of economic strikers.The facts are clear that Respondent's practice and policyhad resulted in and would result in laid-off employees withless seniority being recalled to work instead of reinstate-ment of economic strikers with more seniority up until May1978.Around May 1978, and apparently as part of an effort tosettle the issues in this case, Respondent did not follow itspolicy and practice of recalling laid-off employees. Instead,it reached agreement with the Union with respect to theneed for additional working employees, for the reinstate-ment of certain unreinstated economic strikers, and for therecall of some already reinstated economic strikers whowere qualified to do the work needed.B. Settlement Agreement Case 26-CA-6986, PostSettlement Conducti. Charges-26-CA-6986; settlement-26-CA-6986In Case 26-CA-6986 the Union filed an original chargeon December 8, 1977, a first amended charge on December19, 1977, and a second amended charge on January 19,1978. On February 28, 1978, the Regional Director ap-proved a settlement agreement in disposition of the chargesin Case 26-CA-6986.The composite effect of the charges in Case 26-CA 6986reveals that the investigatory charges raised all the issues ofconduct allegedly violative in the present consolidated com-plaint, excepting as may be said to be with respect to thetime period following February 28, 1978.2. Postsettlement conduct--the settlement agreement(approved on February 28, 1978, as a bar to litigation)The primary and essential issue for determination in thiscase is whether Respondent's policy and practice relating torecall of laid-off employees and reinstatement of economicstrikers is discriminatory and violative of the principles ofThe Laidlaw Corporation, 171 NLRB 1366 (1968). It is clearthat Respondent's policy and practice as set forth hereinrelating to the recall of laid-off strikers and reinstatement ofeconomic strikers was in effect prior to the February 28,1978, settlement agreement in Case 26-CA-6986 as well asafter such settlement agreement. Respondent deviated fromsuch policy and practice from May 1978, apparently as partof an attempt to settle the issues. Nevertheless, if the policyand practice, as detailed before herein, were unlawful andviolative of the Act, the continuation of such policy andpractice, whether there were in fact layoffs or recalls afterFebruary 28, 1978, would be violative of the Act because ofthe placement or economic strikers in a status unlawfulwithin the meaning of the Act.'The issues in the consolidated cases involve issues of vio-lative conduct preceding the settlement agreement in Case' The only issue of conduct violative of the settlement agreement or viola-tive of the Act after the settlement agreement (approved on February 28,1978) is the issue of whether Respondent has violated the Act by refusing toreinstate economic strikers.26 CA-6986, approved on February 28, 1978, but vacatedon the date of issuance of the consolidated complaint in thismatter. If the settlement agreement has not been violatedby the continuation of Respondent's policy and practicerelating to recall of laid-off employees and reinstatement ofeconomic strikers, the settlement agreement should be rein-stated and bars the litigation of the presettlement conduct.Perhaps the use of the word "Laidlaw" to describe eco-nomic strikers' rights and the words "laid off" with respectto laid-off employees creates some confusion in understand-ing employees' rights. Economic strikers are not "laid off'employees. The economic strikers' rights are not similar to"laid off" employees' rights. Economic strikers are entitledto reinstatement to their jobs upon unconditional applica-tion for reinstatement if such jobs are available. Thus, ifsuch jobs are not available because such jobs are filled byemployees who were hired as permanent replacements forsuch strikers or were filled by permanent employees, eco-nomic strikers continue to be employees and are entitled tofull reinstatement upon the departure of replacements un-less they have in the meantime acquired regular and sub-stantially equivalent employment, or unless the employercan sustain his burden of proof that the failure to offerreinstatement was for legitimate and substantial businessreasons.The critical question, thus, is whether the positions towhich the laid-off employees were recalled were "vacan-cies" or were positions filled by such employees eventhough on layoff. If such positions are not "vacancies," theeconomic strikers' right to reinstatement is not applicable tosuch positions. In my opinion, the determination of whetheror not such positions being filled by the recall of laid-offemployees are vacancies must be viewed in the context ofthe practice and past consideration of what a job positionwas. The facts in the case reveal that the ebb and flow ofproduction demands and problems concerning materialsand supplies necessitates the layoff and recall of workersand that the recall of employees is based on considerationsof whether the expected work is to be of short or long dura-tion. Selection of employees for recall is based on consider-ation of the experience and seniority as related to the par-ticular work involved in the job order if the work or job isexpected to be of short duration. Selection of employees forrecall to work for a new contract or job order or for workexpected to be of long duration is based on consideration ofplant seniority. In the context of such facts and consider-ations, the job position of an employee cannot be consid-ered in limited terms. Rather, the job position of the em-ployee must be viewed in broad terms and to be that ofholding a position in the overall work complement whetheractively working or on layoff status.' Thus, I am persuadedthat the recall of laid-off employees involved merely thechange of a laid-off employee's job position from a positionwherein he was not actively working to one wherein theemployee was actively working. Thus, there did not exist aI Employees on leaves of absence would be included in such layoff status.There is no contention nor evidence to indicate that any of the laid-offemployees recalled to work had been terminated by discharge or quitting. Insum, there is no evidence or contention that Respondent has recalled em-ployees from "layoffs" with the term "layoffs" used as a pretext to disguisethe hiring of a former employee who had been discharged or had quit.550 BANCROFT CAP COMPANY"vacancy" at the time of the recall of the "laid off' employ-ees, and the economic strikers' right of reinstatement wasnot applicable because a vacancy did not exist.Further, at the time of the termination of the strike onOctober 13, 1977, the Union and Respondent entered into astrike settlement consistent with the principles set outabove. The strike settlement was to the effect that Respon-dent would recall the economic strikers in order of senioritybefore the hiring of new employees. The facts in this casereveal that Respondent has not hired any new employees.and where Respondent was not able to obtain enough em-ployees for working needs by the recall of laid-off employ-ees, Respondent has reinstated economic strikers.6The General Counsel's contention is that the recall oflaid-off employees, who had less seniority than unreinstatedeconomic strikers at the time of such recall, is violative ofthe Act. The cases relied upon by the General Counsel con-cern discrimination in treatment between nonstrikers andstrikers after the strikers have been reinstated. It is clearthat once a striker has been reinstated a respondent cannotaccord superseniority to nonstrikers. The question in thiscase is different and involves simply whether the economicstrikers were entitled to reinstatement. As indicated, thefacts do not reveal that there were "vacancies," and thussuch rights of reinstatement were not applicable. If theywere, it would not appear that the fact of higher or lesserseniority of the economic strikers would be relevant. Thus,if there were a vacancy, the economic striker would be enti-tled to fill the vacancy even if the economic striker's senior-ity were less than that of the employee who was hired orplaced in such vacancy.I would note that, with respect to the General Counsel'scontention that unreinstated economic strikers should havebeen reinstated rather than laid-off employees with less se-niority than the unreinstated economic strikers recalled, theGeneral Counsel established that economic or business rea-sons had nothing to do with the Company's decision to callback laid-off employees prior to calling back economicstrikers. The question of economic or business justificationfor refusal to reinstate economic strikers is concerned withthe right of reinstatement of economic strikers at the time ofthe filling of a vacancy. The filling of jobs during the strikeby nonstrikers or replacements is presumptively justified onan economic or business basis. In this case the facts revealthat there were no vacancies at the time of the contendedviolative conduct. If there had been vacancies, then Re-spondent would have had to reinstate the unreinstated eco-nomic strikers unless it had valid business or economic jus-tification for the placement of the other employees.The General Counsel argues that Brooks Research &Manufacturing, Inc., 202 NLRB 634 (1973), holds that eco-nomic strikers on a preferential hiring list have greaterstatutory rights than do laid-off employees. This is true, butit does not mean that economic strikers' rights to reinstate-ment constitute a status that is the status of laid-off employ-ees and that recall or reinstatement should be viewed as amere seniority rights question. Rather, in Brooks, the em-I note that Respondent's agent, Jones. spoke about the "rehire" of eco-nomic strikers. The facts reveal, however, that the economic strikers were infact reinstated at such times with their pnor rights.ployer had treated economic strikers as "laid off' employeesand, because of contract provisions or practice, terminatedsuch economic strikers, employees within the meaning ofthe Act, after the expiration of a 12-month period. TheBoard correctly viewed that "laid off' employees and "eco-nomic striker" employees had different status, that the eco-nomic strikers' status arose from participation in a lawfuleconomic strike and that such participation was protectedunder Sections 7 and 13 of the Act, that the economic strik-ers' status was one protected as a statutory right whichcould not be defeated by treating such strikers as laid offemployees.The General Counsel's theory of violation, as expressedin his pleadings and statements of position as reiterated andbriefs, is simply that Respondent has violated economicstrikers' rights by recalling from layoff employees who hadlesser seniority than unreinstated economic strikers. TheGeneral Counsel does not contend, presented no evidence,and proffered no evidence in contention that the employeesrecalled from layoff had been terminated by discharge or byhaving quit, that the use of the term layoff to describe suchemployees was a pretextuous coverup for discharges orquits. Some argument has been made concerning the lengthof layoffs. However, the complaint allegations and the Gen-eral Counsel's arguments revealed a simple theory as previ-ously set forth. Thus, the complaint revealed layoffs of cer-tain employees for 2 to 7 days and recall of the sameemployees immediately after such layoffs instead of the re-instatement of economic strikers. Absent a contention thatthe term "layoff" was pretextuous to cover up discharges,quitting, or termination of such employees, the length oflayoff of the employees is immaterial.The General Counsel's theory of violation is that "lay-offs" resulted in vacancies at the time of recall of the laid-off employees. In this case, the facts reveal that some em-ployees were on leaves of absence. In the context of thetotal facts, employees on leaves of absence must be viewedas equivalent to voluntary layoffs. Similar to the above rea-soning concerning the fact that layoffs were not the termi-nation of, discharge of, or the quitting of jobs by layoffs,leaves of absence do not reveal a termination of employ-ment. The General Counsel, in support of his theory that"layoffs" meant vacancies at the time of recall of such laid-off employees, argues that the decision in Ace Drop ClothCo., Inc., 178 NLRB 664 (1969), reveals that an employeeon maternity leave was deemed to have vacated her job andthat an economic striker had been found to be entitled toreinstatement to such vacated position. The facts in suchcase reveal that an employee had gone on maternity leavefor an extended time and that a new employee had been hiredtofill the position held by such employee. Thus, it is clear thatthe employer in such case had considered such position va-cant, at least temporarily, and had filled the position, atleast temporarily, with a new employee. Since such positionwas vacant, at least temporarily, it is clear that the Boardcorrectly found that an economic striker was entitled to fillsuch vacancy. In the instant case, where Respondent hashad vacancies created by the inability to recall laid off em-ployees, it has reinstated unreinstated economic strikers.The General Counsel argues that Wisconsin PackingCompany, 231 NLRB 546 (1977), supports his contention551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the recall of laid-off employees with less seniority thanthe unreinstated economic strikers is violative of the Act.There is some language in such decision that appears tosupport his contention. The facts in such decision, however,reveal that certain employees, allegedly on "layoff" but whoin fact had been terminated by discharges or quitting, wererecalled to vacant positions, and that the economic strikersshould have been reinstated to fill such vacancies. The factsalso reveal that the respondent recalled other laid-off em-ployees and transferred such employees to fill vacant posi-tions. The findings are to the effect that the respondent uti-lized pretextuous means in order to fill vacancies to avoidthe reinstatement of economic strikers. The facts in theWisconsin Packing case are distinguishable from the facts inthis case. Although, as indicated, some of the language inWisconsin Packing appears to support the General Coun-sel's contentions, the meaning of such case must be con-strued in the context of the facts of the case. Thus, thelanguage in such case, arguably supportive of the GeneralCounsel's case, when viewed in the context of the facts ofsuch case, does not support the General Counsel's conten-tion. If viewed as language not restricted to the facts of thecase, such language must be viewed as mere dictum thatdoes not stand up against an analysis of the Laidlaw princi-ples.In sum, the facts do not reveal that Respondent has dis-criminated against economic strikers by its recall of laid-offemployees to work on, around, or after February 28, 1978.As to the reinstatement of certain unreinstated economicstrikers to fill jobs in May 1978, contrary to its former prac-tice of recall of laid-off employees before the reinstatementof unreinstated economic strikers, such clearly would notconstitute an act of discrimination against such unrein-stated economic strikers.'To agree with the General Counsel's contentions in thiscase would be tantamount to requiring Respondent to dis-charge, lay off, or continue employees in layoff status inorder to reinstate economic strikers. This would be contraryto the Board's decision in Bio-Science Laboratories, 209NLRB 796, 796-797 (1975). Thus, in Bio-Science the Boardset forth as follows:The Administrative Law Judge found and we agree.that under The Laidlaw Corporation unreinstated eco-nomic strikers do not have the statutory right to recallin accordance with a collective-bargaining agreementprovision covering recall from layoffs where the partieshave not agreed to the application of such a clause tothe reinstatement of economic strikers. We also agreewith his further finding that Respondent's utilization ofovertime in its radioisotopes section did not violate theAct. Finally the Administrative Law Judge concludedthat Respondent's institution of its preferential rein-statement system, and its amendment to that system,'There is no contention that economic strikers already reinstated werediscriminated against by the May 1978 reinstatement of unreinstated eco-nomic strikers. Nor is there any contention that employees who did notstrike and thereby also exercised a protected right under Section 7 of the Actwere discriminated against. , therefore, have not passed on the academicquestion involved regarding the rights of such employees who were not en-gaged in the strike at the termination of the strike.did not violate the Act. Contrary to our dissenting col-league, we agree with the Administrative Law Judgethat Respondent implemented its reinstatement systemonly after prior discussions with the Union and theUnion's actions reveal that the positions of the partieson this issue were irreconcilably fixed.The Union's demand that Respondent terminate theemployees who replaced the economic strikers is in di-rect conflict with the Supreme Court's holding in Mac-kqs Radio. In that case, the Court held:It does not follow that an employer, guilty of no actdenounced by the statute, has lost the right to pro-tect and continue his business by supplying placesleft vacant by strikers. And he is not bound to dis-charge those hired to fill the places of strikers, uponthe election of the latter to resume their employ-ment, in order to create places for them.Subsequent cases have not altered the Mackpal Ra-dio rule that an employer is under no obligation todischarge or lay off permanent replacements at the ter-mination of an economic strike. The decisions in Fleet-wood, Laidlaw, and Brooks Research all relate to rightsof economic strikers to job openings occurring whenpermanent replacements quit their jobs subsequent tothe termination of a strike. Here the Employer waswilling to hire exclusively from the list of former strik-ers when job vacancies arose at a later date. Indeed,the Respondent hired former strikers exclusively anddid not hire new applicants. The Union adamantlymaintained during the strike and thereafter that thepermanent replacements had to be terminated and thestrikers returned to their jobs. The Employer was notobligated to capitulate to the Union's demand. We arehere concerned with the Employer's insistence uponhis right to retain permanent replacements at the endof a strike and an orderly procedure for recalling strik-ers as vacancies arose thereafter without running afoulof the decisions in Laidlaw and Fleetwood. Had theEmployer not devised some procedure for the recall offormer strikers as vacancies arose, it is highly likelythat he would have been adjudged guilty of violationsof Section 8(a)(l) and (3) of the Act under Laidlaw andFleetwood.In the Bio-Science case, the Board discussed the questionof respondent's bargaining with the union over the proce-dure for reinstatement. In the instant case, Respondent andthe Union entered into a strike settlement concerning thetermination of the strike. There ensued a continuation ofthe terms of the past collective-bargaining agreement. Fur-ther, the parties agreed that economic strikers would berecalled on the basis of seniority before there ould be anynew hires. There have been no new hires by Respondent. InUnited Aircraft Corporation (Pratt & Whitney Division), 192NLRB 382 (1971)., the Board found, under the circum-stances of that case, that it would best effectuate the policiesof the Act to adopt the agreement of the parties as deter-mining the reinstatement rights of the economic strikersand that respondent, who had acted in accordance with552 BANCROFT CAP COMPANYsuch agreement, had not violated Section 8(a)(3) and (I) ofthe Act by conduct which otherwise might have appearednot substantially in accord with the principles of Laidlaw.In the United Aircraft Corp. case the Board discussed publicpolicy, the encouragement of collective bargaining, espe-cially with solving issues created by strikes and terminationof strikes, and the benefits received by the union and em-ployees in the strike settlement. In the instant case, theUnion and employees at the end of the strike received thebenefits of a continuing contract, and the parties agreed towhat appeared to be a clear understanding that economicstrikers would be placed on a preferential hiring list andrecalled before new hires. In addition to the benefits of anew or continuing collective-bargaining agreement, thestrike settlement eliminated a potential contention by Re-spondent that it could hire new employees as to vacancieson the grounds of business or economic reasons. Althoughthe strike settlement in this case was initially oral, it wasfollowed by written confirmation from Respondent's attor-ney to the Union's attorney. The meaning of the strike set-tlement was simple and clear. Lack of verbosity or greatdetail does not limit the effect of such agreement.Although I do not find it necessary to rely on such strikesettlement to conclude that Respondent has not violated theprinciples of Laidlaw in its recall of laid-off employeesrather than the reinstatement of economic strikers whenvacancies did not exist, it would appear that the strike set-tlement supports and would require such finding. As indi-cated, I conclude and find that the facts do not reveal thatRespondent has violated Section 8(a)(3) and (I) of the Actby discriminatorily refusing to reinstate economic strikersaround February 28, 1978, or after February 28, 1978. thedate of a settlement agreement in Case 26-CA-6986. Alle-gations of unlawful conduct as alleged in such regard arerecommended to be dismissed.The above being so, the settlement agreement in Case26-CA-6986 bars the litigation of all other issues in thecomplaint. Accordingly, it will be recommended that theconsolidated complaint be dismissed in its entirety.3. Proposed settlement agreementRespondent argues that a proposed settlement agree-ment, presented at the trial of this matter entered into by itand the Union to dispose of all of the issues in this case.should be approved. The proposed settlement agreementdoes not include certain remedial steps normally utilized bythe Board. Such steps include the posting of a notice toemployees as part of the remedy. Whether or not such as-pects of settlement are technical or nor, such settlementagreement did not reach such point. The General Counselwould not become a party to such agreement because ofsome dispute as to procedures agreed to and because ofquestions of backpay.The essential thrust of such settlement has much to besaid for the disposition of the issues presented in the case.However, in accordance with the decision in CommunityMedical Services of Clearfield, Inc., d/b/a Clear HavenNursing Home, 236 NLRB 853 (1978), it would have beenimproper to approve such settlement wherein the GeneralCounsel as a party disputed the appropriateness of the set-tlement. The Clear Haven case reveals that the GeneralCounsel is to be accorded broad discretion to litigate issuesrather than having an imposed settlement where there is asubstantial difference between the remedy therein and theremedy as would be received if violative conduct werefound. As a result of the General Counsel's unwillingness tobe a party to the proposed settlement, determination hasbeen made whether the alleged conduct is violative of theAct. Having made such findings. I find it improper to ap-prove a settlement as to conduct found not to violate theAct .Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CON(.LUSIONS o)F LAWI. Bancroft Cap Company. Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and an employer over whom the Boardasserts jurisdiction.2. United Hatters. Cap and Millinery Workers Interna-tional Union. AFL-CIO, and its Local Union 130, each is,and has been at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.3. The settlement agreement in Case 26 CA 6986. ap-proved by the Regional Director of Region 26 on February28, 1978, bars the litigation of all issues of violative conductoccurring prior to February 28, 1978.4. The terms of the settlement agreement in Case 26-CA-6986, referred to above, have not been violated by Re-spondent, and Respondent has not violated the Act, as al-leged, subsequent to the date of approval of such agree-ment.5. Respondent has not violated the Act by refusing toreinstate economic strikers on or about February 28, 1978,or subsequent thereto.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby' issue the following recommended:ORDER9The consolidated complaint in this matter is dismissed inits entirety.IT IS FURTHER RECOMMENDED that the settlement agree-ment in Case 26-CA-6986. approved by the Regional Di-rector of Region 26, be reinstated.I Nothing herein restrains Respondent and the Union from implementingor continuing to implement the features of such proposed settlement as theyapparently did in May 1978.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.553